

116 S3976 IS: Flint Registry Reauthorization Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3976IN THE SENATE OF THE UNITED STATESJune 17, 2020Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Infrastructure Improvements for the Nation Act to extend the authorization of appropriations for the Lead Exposure Registry, and for other purposes. 1.Short titleThis Act may be cited as the Flint Registry Reauthorization Act.2.Authorization of appropriations for Lead Exposure RegistrySection 2203(d) of the Water Infrastructure Improvements for the Nation Act (42 U.S.C. 300j–27(d)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (2)in the matter preceding subparagraph (A) (as so redesignated), by striking There and inserting the following:(1)Fiscal years 2017 through 2021There; and(3)by adding at the end the following: (2)Fiscal years 2022 through 2031There is authorized to be appropriated for the period of fiscal years 2022 through 2031 $50,000,000 to carry out subsection (b)..